Jasen, J.
(dissenting). Petitioner’s concededly repeated and intentional misconduct, which he knew at the time to have been wrong, can hardly be characterized as merely “improper”, as the majority does. Apart from deceiving and “stalling” his client over a period of years, petitioner’s attempt to dissuade his client from filing a grievance complaint by offering to pay him $10,000 evinces an utter lack of sensitivity to his obligation, as a Judge, to avoid impropriety and the appearance of impropriety and to observe the high standards of conduct essential to insure public confidence in the integrity of the judiciary. Since I do not believe such a person should continue as a member of the judiciary, I would accept the determination of the Judicial Conduct Commission and order petitioner removed from office.
Chief Judge Cooke and Judges Jones, Wachtler and Kaye concur in Per Curiam opinion; Judge Jasen dissents and votes to accept the determined sanction in a separate opinion in which Judges Meyer and Simons concur.
Determined sanction rejected, etc.